DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections
Claim 14 is objected to because of the following informalities: “A display system should” read “A display method”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input interface and a controller in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI et al. (US 20150062164 A1) in view of Suryanarayana et al. (US 20160210769 A1).
Regarding Claim 1, KOBAYASHI teaches a display system (KOBAYASHI FIG1.1000: an image display system), comprising:
a host configured to execute a first application software and a setting program (KOBAYASHI [0054] a control unit 10 (a controller) which controls the image display unit 20; [0081] In step S108, the smart phone 300 acquires a display image of the smart phone 300. Specifically, the smart phone 300 performs rendering on a screen which is currently displayed in the smart phone 300, such as content which is currently reproduced in the smart phone 300 or an application graphical user interface (GUI)), wherein the setting program is used to set a first display parameter corresponding to the first application software (KOBAYASHI [0079] In step S100, an application for performing the arrangement process is activated; The smart phone 300 performs a process such as activation of an application on the basis of the received coordinate and operation content (step S208)); and
a display configured to receive an image signal provided by the host, KOBAYASHI [0077] In the example of FIG. 4, the virtual image VI is a standby screen of the OS of the head mounted display 100. In addition, the user visually recognizes external scenery SC through the right optical image display unit 26 and the left optical image display unit 28. As mentioned above, the user of the head mounted display 100 of the present embodiment can view the virtual image VI and the external scenery SC which is a background of the virtual image VI, in a part of the view field VR where the virtual image VI is displayed);
wherein, the setting program is used to output the first display parameter to the display (KOBAYASHI [0106] FIGS. 9A and 9B are diagrams illustrating step S202 of the notification process. FIG. 9A is a diagram illustrating the procedure i. In step S202 of the notification process, the notification unit 144 receives a coordinate CO1 (x1,y1) from the input information acquisition unit 110. The coordinate CO1 is a numerical value indicating a variation in the x direction and a variation in the y direction when a coordinate of the upper left end of the list image is set to (0,0)), the display is configured to set and display the first window according to the first display parameter and configured to set and display a non-first-window region KOBAYASHI [0092] In step S118, the generation unit 142 displays the list image on the head mounted display 100. Specifically, the generation unit 142 transmits the list image generated in step S116 to the image processing unit 160. The image processing unit 160 which has received the list image performs the above-described display process).
KOBAYASHI does not but Suryanarayana teaches wherein the image signal includes a desktop (Suryanarayana [0020] information handling system 100 may represent a personal computing device, such as a personal computer system, a desktop computer, a laptop computer, a notebook computer, or other suitable devices operated by a user).
Suryanarayana discloses a system and method for a multi-device display, which is an analogues art.
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified KOBAYASHI to incorporate the teachings of Suryanarayana, and apply the desktop computing device, as taught by Suryanarayana into the head mounted display which allows a user to visually recognize a virtual image and external scenery.
Doing so would allow users to easily integrate display outputs from multiple sources into a single display device for the display system including a host and a display.

Regarding Claim 2, KOBAYASHI in view of Suryanarayana teaches the display system according to claim 1, and further teaches wherein the setting program detects a first coordinate value of the first window being on the desktop and transmits the first coordinate value to the display (KOBAYASHI [0102] In step S200, the input information acquisition unit 110 detects a user's operation (for example, click, double click, drag, on-focus, tap, double tap, or flick) on the list image, and acquires a coordinate (x, y) related to the operation), the display displays a screen by picture-in-picture, wherein the desktop is displayed on a main picture, the display generates a first sub-picture by the first coordinate value to display the first window (KOBAYASHI [0115] In the present embodiment, the "icon image" indicates an image which comprehensively represents content of a program or a device by using a drawing, a picture, text, a symbol, or the like. The "icon image" of the present embodiment indicates an image for activating an application which is installed in the head mounted display 100a). 

Regarding Claim 3, KOBAYASHI in view of Suryanarayana teaches the display system according to claim 2, and further teaches wherein in response to that the host changes a position or size of the first window, the setting program detects an updated first coordinate value of the first window and transmit the updated first coordinate value to the display, and the display updates a position or size of the first sub-picture according to the first update coordinate value ([0102] in a case where reduction has been performed in step S114, the list image is enlarged, and in a case where enlargement has been performed in step S114, the list image is reduced. Then, the notification unit 144 obtains a coordinate CO2 (x2,y2) corresponding to the same position as the coordinate CO1 (x1, y1) when a coordinate of an upper left end of an image (that is, the first image IM1 or the second image IM2) specified in FIG. 9A is set to (0,0)).

Regarding Claim 4, KOBAYASHI in view of Suryanarayana teaches the display system according to claim 2, and further teaches wherein the display generates and displays an aiming symbol at a predetermined position of the first sub-picture in an on-screen-display manner, in response to that a position or size of the first window is changed, the display generates an updated position correspondingly and redisplays the aiming symbol at the updated position in the first sub-picture (Suryanarayana [0058] on the application of power to screen 204, sizing plus 506 may be generated on screen 204. A user may employ a mouse to select sizing plus 506 and drag sizing plus 506 from (X.sub.a, Y.sub.b) to (X.sub.m, Y.sub.n). Accordingly, display region 510-1 may form a quadrilateral that extends from corner (X.sub.a, Y.sub.b) to corner (X.sub.m, Y.sub.n). Display regions 510 may be formed and resized by using sizing plus 506. Sizing plus 506 and a corresponding ability to configure or reconfigure display regions 510 may be activated by a specialized I/O signal, e.g., clicking left and right buttons of a mouse three times or tapping a touch screen three times. Such a specialized signal may activate and make visible on screen 204 one or both of sizing plus 506 and grids 502). The same motivation as Claim 1 applies here.

Regarding Claim 5, KOBAYASHI in view of Suryanarayana teaches the display system according to claim 1, and further teaches wherein the setting program identifies a software feature of the first application software and determines the first display parameter matching the first application 15software, the display applies the first display parameter to the corresponding first window (KOBAYASHI [0081] In step S108, the smart phone 300 acquires a display image of the smart phone 300. Specifically, the smart phone 300 performs rendering on a screen which is currently displayed in the smart phone 300, such as content which is currently reproduced in the smart phone 300 or an application graphical user interface (GUI), in accordance with a predetermined standard, so as to acquire a frame image; [0084] In step S114, the generation unit 142 enlarges or reduces the first image and the second image. Specifically, the generation unit 142 enlarges or reduces the first image acquired in step S110 so as to match a size of the first region AR1 of the region information AI (FIG. 3). Similarly, the generation unit 142 enlarges or reduces the second image acquired in step S112 so as to match a size of the second region AR2 of the region information AI).

Regarding Claim 6, KOBAYASHI in view of Suryanarayana teaches the display system according to claim 1, and further teaches wherein the display further comprises an array privacy sheet, in response to that the setting program sets the first application software with a privacy-related feature, 20the setting program assigns the array privacy sheet to activate an anti-peep function on a region of the first window (KOBAYASHI [0080] the generation unit 142 may authenticate the smart phone 300 by using a digital certificate which is issued by an authentication station, and may authenticate the smart phone 300 by recognizing a physical feature (a face, a fingerprint, or a voiceprint) of a user).

Regarding Claim 7, KOBAYASHI in view of Suryanarayana teaches the display system according to claim 1, and further teaches wherein the host further executes a second application software, the setting program sets a second display parameter corresponding to the second application software, the second application software operates in a second window on the desktop, the setting program detects a first coordinate value of the first window being on the desktop and a second coordinate value of the second window being on the desktop, the setting program outputs the first coordinate value, the second display parameter and the second coordinate value to the display, the display displays a screen by picture-in-picture according to the first coordinate value and the second coordinate value, wherein the desktop is displayed on a main picture, the first window is displayed on a first sub-picture, and the second window is displayed on a second sub-picture (KOBAYASHI [0095] FIGS. 7A and 7B are diagrams illustrating a variation in a pointer image of a list image. FIG. 7A illustrates a pointer image PO1 which is superimposed on the first image IM1. In an example of FIG. 7A, the pointer image PO1 is a graphic indicating a double circle. FIG. 7B illustrates a pointer image PO2 which is superimposed on the second image IM2. In an example of FIG. 7B, the pointer image PO2 is a graphic in which a circular smiling face is drawn. As described above, in step S118 of the arrangement process (FIG. 5), the generation unit 142 transmits the list image to the image processing unit 160 via the OS 150. At this time, the OS 150 superimposes and draws a pointer image on the list image in response to a user's operation acquired from the input information acquisition unit 110. The generation unit 142 instructs the OS 150 to make a pointer image which is superimposed and drawn on the first image IM1 of the list image different from a pointer image which is superimposed and drawn on the second image IM2; [0098] As mentioned above, according to the arrangement process of the first embodiment, the image display unit 20 can generate the virtual image VI indicating a list image (FIG. 6) including the first image which is a display image of the smart phone 300 (external apparatus) connected to the head mounted display 100 and the second image which is an image of the head mounted display 100, and allows the user to visually recognize the virtual image. Therefore, it is possible to provide the head mounted display 100 which allows a user to visually recognize both a display image of the head mounted display 100 and a display image of the smart phone 300).

Regarding Claim 8, KOBAYASHI in view of Suryanarayana teaches the display system according to claim 7, and further teaches wherein in response that the second window is selected as an active window, the display displays the second sub-picture according to the second display parameter and displays a non-second-window region of the desktop according to the preset display parameter (KOBAYASHI [0169] In step S604, the notification unit 144b determines whether or not the image specified in step S202 is the third image, that is, a display image of the head mounted display 100y. If the image is the third image, the notification unit 144b transmits a coordinate CO2 (x2,y2) converted according to the procedure ii of step S202 and operation content to the head mounted display 100y. The head mounted display 100y performs a process such as activation of an application or an operation on an application whose activation is in progress on the basis of the received coordinate and operation content (step S606)).

Regarding Claim 9, KOBAYASHI in view of Suryanarayana teaches the display system according to claim 7, and further teaches wherein in response that the 20second window is selected as an active window, the display displays the second sub-picture according to the second display parameter, maintains the first sub-picture to be displayed according to the first display parameter, and displays a region that is neither the first window 19nor the second window of the desktop according to the preset display parameter (KOBAYASHI [0152] the user of the head mounted display 100b can visually recognize a list image in which a first image IM1 is disposed in the first region AR1 of the region information AIb (FIG. 16), a second image IM2 is disposed in the second region AR2, and a third image IM3 is disposed in the third region AR3, as a virtual image VI in a view field VR. In addition, in the illustrated example, the first image IM1 is an image of a standby screen of the OS of the head mounted display 100b, the second image IM2 is an image of a standby screen of the OS of the head mounted display 100x, and the third image IM3 is an image captured by a camera of the head mounted display 100y).

Regarding Claim 10, KOBAYASHI in view of Suryanarayana teaches the display system according to claim 7, and further teaches wherein in response to that an partial overlap of windows exists between the first window and the 5second window, the setting program determines which of the first window and the second window is an upper window, and the display displays the partial overlap according to the first display parameter or the second display parameter corresponding to the upper window (KOBAYASHI [0060] the first region AR1 and the second region AR2 may overlap each other in at least a part thereof; [0144] the first and third regions AR1 and AR3 are superimposed on the second region AR2 as a layer; [0184] the optical image display units have only to be disposed near the eyes of the user. Any size of the optical member forming the optical image display units may be used, and the head mounted display may be implemented in an aspect in which the optical image display units cover only a part of the eyes of the user; in other words, the optical image display units do not completely cover the eyes of the user).
Regarding Claim 11, KOBAYASHI in view of Suryanarayana teaches the display system according to claim 1, and further teaches wherein the setting program reads a color space data of the first application software and assigns the first display parameter to correspond with the color space data (KOBAYASHI [0065]The image processing unit 160 may perform, on image data Data formed by the digital R signal, the digital G signal, and the digital B signal, image processes including a well-known resolution conversion process, various color tone correction processes such as adjustment of luminance and color saturation, a keystone correction process, and the like, as necessary; [0088] (a3) The generation unit 142 performs a color conversion process on the first and second images).

Regarding Claim 12, KOBAYASHI in view of Suryanarayana teaches the display system according to claim 1, and further teaches wherein the setting program has a template corresponding to the desktop and dividing the desktop into multiple blocks, the setting program allows a user to set a 15respective display parameter corresponding to each block, the display applies the respective display parameter to each block, in response to that the first application software is dragged to one of the blocks and the one of the blocks corresponds to the first display parameter, the host adjusts a size of the first window to match with a size of the one of 20the blocks, so that the first window is displayed according to the first display parameter corresponding to the one of the blocks (Suryanarayana [0041] It is noted that display regions 310 are shown in FIG. 3 with arbitrary size and orientation for descriptive generality. In various embodiments, the arrangement of display regions 310 may be different than shown in FIG. 3, and may depend upon overall display properties of multi-device display unit 200-1. For example, display region 310-1 may be output on an entire left half of multi-device display unit 200-1. In some embodiments, multi-device display unit 200-1 may itself be in portrait mode, such that display region 310 are arranged vertically adjacent to one another; [0042] In some embodiments, display regions 310 may be adjusted, modified, or otherwise configured based on user preferences. As such, the replication of display screens 142 onto regions 310 may alter the original size of display screens 142, e.g., the replication onto a specific display region 310 may increase or decrease the size of the display on display screens 142. For example, a mobile phone display, e.g., display screen 142-1, may be displayed larger in display region 310-1 of screen 204 than the same image is displayed on display screen 142-1). The same motivation as Claim 1 applies here.

Regarding Claim 13, KOBAYASHI in view of Suryanarayana teaches the display system according to claim 1, and further teaches wherein a toolbar of the first window allows a user to select multiple kinds of preset display mode, in response to that the user selects one kind of the preset display mode from the toolbar of the first window, the one of the preset display mode 5is only presented in the first window (KOBAYASHI [0120] In step S300, the generation unit 142a collects icon images of the head mounted display 100a. Specifically, the generation unit 142a collects a plurality of icon images which is to be displayed on a standby screen of the head mounted display 100a from among a plurality of icon images stored in a predetermined region of the storage unit 120).

Regarding Claim 14, KOBAYASHI in view of Suryanarayana teaches a display method (KOBAYASHI FIG1.1000: an image display system; Title: head mounted display, method of controlling head mounted display, computer program, image display system, and information processing apparatus), comprising:
The metes and bounds of the rest of the limitations of the method claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 15-18, KOBAYASHI in view of Suryanarayana teaches the display method according to claim 14. The metes and bounds of the method claim substantially correspond to the system claim as set forth in Claims 2-4 and 7; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, KOBAYASHI in view of Suryanarayana teaches a display suitable for connecting with a host (KOBAYASHI FIG1.1000: an image display system; [0077] In the example of FIG. 4, the virtual image VI is a standby screen of the OS of the head mounted display 100), comprising:
a panel (KOBAYASHI [0052] portable information terminal 300 as an external apparatus); 
an input interface (KOBAYASHI [0055] The control unit 10 includes an input information acquisition unit 110); and
a controller (KOBAYASHI FIG1.10: a control unit (controller)).
The metes and bounds of the rest of the limitations of the method claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, KOBAYASHI in view of Suryanarayana teaches the display according to claim 19. The metes and bounds of the claim substantially correspond to the system claim as set forth in Claim 2; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611